Title: To John Adams from James Warren, 10 July 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Plymo. July 10th. 1776
     
     I have for some time past been at Home in daily Expectation of the Courts riseing. It has however Continued setting till this time. What they have lately been Employed about I am not able to say. I believe nothing very Important. A very large Committee are out to raise the Men. I mean the 5000 requested by Congress for Canada and York. I hope they will by the large Encouragement of £7–for Canada and £3–for York with some Additional Bounty from Individuals in the several Towns, be soon raised, and sent forward. The Court have spent much more time about this Business, than was Consistent with the Exigency of the Service. There was no Objection to A Compliance with the Requisition, but the manner of doing it, or rather the places from whence they should be taken have occasioned the delay. Indeed the Levies on perticular Towns fall very heavy. A much greater proportion of our Men are in Service than Congress seems to be Aware off. How we are to get the 1500 now Called for I cant tell nor do I know how Congress will like the Bounties given Already, but it was thought Impossible to raise them without A large Encouragement especially at this Season of the year.
     I had a few days ago the pleasure of your favour of the 9th June. I presume the Papers before this have Informed you that I am in the same station you left me in, and I can Inform you that I am in that only, and if it be my ne plus ultra, perhaps it cant be said of me as it may of some others that I have not my deserts. Calls for men and Other matters of the same kind have hitherto prevented our doing any thing about the matter of Government. Our Recess will be short, and if we are not pressed with such Matters when we meet next I presume we shall go upon it. I Congratulate you on the discovery of the Plot at New York. I hope it will do great service. I Expect soon to hear of some great Events from that quarter. If they should be favourable to us, what will they do next.
     We have but little News here. Now and then A prize from the West Indies is sent in. Last Saturday got into Cape Ann two prizes taken by A small Sloop belonging to four or five persons in and about Boston. One from Jamaica A 3 decker with 400 hhds. sugar 200 hhds. rum 30 Bales Cotton &c. &c. the Other from Antigua with 400 hhds. rum. This sloop could have taken Another Ship but had not Men to bring her off, and so let her go. When are we to hear of your proceedings on the first Instant. What Alliances and Confederations have you Agreed on. I want to see some French Men of War on the Coast. Our Borders seem to be in A state of peace and Tranquility. How long they will Continue so I know not. The Small Pox prevails, and is scattered about the Country. In Boston they have given up all thoughts of stopping it, and every Body is Inoculating. I wrote to Mr. Gerry A few days ago, and among Other things about some of my private Affairs in the paymaster’ Office. I desired him to Communicate to you so shant trouble you with a repetition. I will thank you for your Assistance. If I cant help myself I must loose this Money, but it will be a hard Case. I did great services to the Army in and out of this Office which I Ex­ecuted with diligence Oeconomy and Integrity, and you will see this Loss was sustained in Winthrops hands. I have no reason to question his Integrity. My regards to all Friends I am Yours &c.
     
      PS. I see Advertised in one of the Philadelphia Papers, A peice on Husbandry. If it is well Executed and of any Consequence shall be Obliged to you to purchase and send me one.
     
    